iDETAILED ACTION
“This office action replaces the Notice of Allowance mailed on 12/22/2021”.
The IDS received on 12/27/2021 has been considered. However, this application remains in condition for allowance. Claims 1-17 are allowed.

In application filed on 07/17/2019, Claims 1-17 are pending. Claims 1-17 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019, 04/23/2020, 02/02/2021, 08/05/2021 and 12/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-9 and 16-17 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to another allowable product, previously withdrawn from consideration as a result of a restriction 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/23/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 11/12/2021, with respect to the 35 U.S.C. §103 rejections on Claims 1-9 have been fully considered and are persuasive. 
Applicant argues: 
["Applicant submits that the Examiner has not demonstrated how the inlet of Sells with a tapered shape teaches, describes or suggests "a tapered channel disposed between the first and second fluid processing chips, a shape of the tapered cham1el is configured to provide a directional net driving capillary force imbalanced within the tapered channel to transport the at least the portion of the rnicm-volmne of fluid from the first fluid processing chip to the second fluid processing chip," as claimed.]

Applicant’s arguments, see Page 9, filed on 11/12/2021, with respect to the 35 U.S.C. §103 rejections on Claims 16-17 have been fully considered and are persuasive. 
Applicant argues: 

[Applicant notes claim 16 depends on claim 1 and recites the ''the tapered channel is coplanar with the first and second fluid processing chips to allow for non-impeded transport between the .first and second fluid processing chips."
The Office Action on page 5 relies upon the annotated Fig. 12A to describe the first and second fluid processors and the tapered channel of claim 1. Applicant submits that components of the annotated FIG. 12A do not teach, describe or suggest "the tapered channel is co-planar with the first and second fluid processing chips to allow for non-impeded transport between the first and second fluid processing chips."
Therefore, Applicant submit that claim 16 overcomes the rejection under 35 U.S.C. § 103 and request that the present rejections be withdrawn and the claim passed to issue].
Also, 
[Applicant notes claim 17 depends on claim 1 and recites the "the shape of the tapered channel is non-straight."
The Examiner relies upon the "inlets" of Sells to describe the tapered channel of claim 1 Applicant submits that the shape of the inlets of Sells do not teach, describe or suggest "the shape of the tapered channel is non-straight."
Therefore, Applicant submit that claim 17 overcomes the rejection under 35 U.S.C. § 103 and request that the present rejections be withdrawn and the claim passed to issue.]
Examiner submits that Applicant’s arguments with respect to Claims 16-17 has been considered and are persuasive.

Reasons for Allowance
Claims 1-17 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-17 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination discloses or suggests the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claims 1 and 10 limitations. 
The closest prior art, Sells et al. (US20180015460A1) teaches a device comprising:
a substrate [Abstract];
a first fluid processing chip [Annotated Fig. 12A, ‘as structurally arranged’], disposed on the substrate [Abstract, ‘microfluidic channel structure on a substrate’], to process a micro-volume of fluid [Abstract];. This limitation “process a micro-volume…” is interpreted as a method of intended use given patentable weight to the extent of effecting the fluid actuators is selectively employable to at least partially reverse fluid flow…” [Abstract]. Please see MPEP 2114(II) for further details.
Please see MPEP 2114(II) for further details.
However, Sells et al. (US20180015460A1) does not teach or fairly suggests the combination and steps of the limitation:
a tapered channel disposed between the first and second fluid processing chips, a shape of the tapered channel is configured to provide a directional net driving capillary force imbalanced within the tapered channel to transport the at least the portion of the micro-volume of fluid from the first fluid processing chip to the second fluid processing chip; and
a fluid actuator, disposed proximate to the tapered channel, to control movement of the at least the portion of the micro-volume of fluid within the tapered channel .from the first fluid processing chip to the second fluid processing chip.
Therefore Claims 1-17 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 10. 

The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797